Citation Nr: 0425444	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  96-33 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a dental disorder, 
claimed as secondary to periodontal disease.  

2.  Entitlement to an original disability rating greater than 
10 percent for trigeminal neuralgia, residuals of multiple 
head trauma with concussion and fractured zygoma. 

3.  Entitlement to an original disability rating greater than 
10 percent for residuals of a mandible fracture.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The veteran and an associate


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to 
February 1984.  

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, dated in March 1996, that denied the veteran's 
claims of entitlement to service connection for residuals of 
multiple head trauma (cerebral concussion, brain damage, 
fracture left zygoma, fracture right parasymphysis of 
mandible, dizziness, and blackouts), headaches, post-
traumatic stress disorder (PTSD), problem with 
eyesight/sensitivity to light, and tooth 
loosening/periodontitis.  

The veteran's claims were initially denied on the grounds 
that the claimed injuries were incurred as a result of 
willful misconduct; but a subsequent line-of-duty 
determination found that the veteran's claimed injuries were 
incurred in the line of duty.  Accordingly, service 
connection for residuals of multiple head trauma, to include 
cerebral contusion, brain damage, dizziness, and blackouts, 
with a fracture of the left zygoma, and for residuals of a 
fracture of the right parasymphysis of the mandible, was 
established.  The veteran appealed the remaining denials of 
service connection and the initial ratings assigned for 
residuals of multiple head trauma and for residuals of a 
fracture of the mandible.

In July 1999, the Board of Veterans' Appeals (Board) issued a 
decision that denied the veteran's appeal on all issues 
except an increased (compensable) rating for residuals of a 
fracture of the mandible.  The Board decision established a 
10 percent rating for that disorder.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
May 2001 Order, the Court vacated the July 1999 Board 
decision and Remanded the matters for readjudication.  The 
Court found a remand was necessary in order for the Board to 
address and fulfill the amended duty to notify and assist, as 
set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) codified, 
in pertinent part, at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) and its implementing regulations.  

In May 2002, the Board in turn Remanded the matters to the RO 
for issuance of the required notices and fulfillment of the 
duty to assist.  Following compliance with the Remand 
instructions, the veteran's appeal was returned to the Board.  

In January 2004, the Board issued a decision that granted 
service connection for PTSD, headaches, and a vision 
disorder, including sensitivity to light.  The issues of 
service connection for a dental disorder, claimed as 
secondary to periodontal disease, and entitlement to original 
disability ratings greater than 10 percent for residuals of 
multiple head trauma with concussion and fractured zygoma and 
for residuals of mandible fracture were again remanded for 
additional compliance with the duties to notify and assist.  
Review of the actions performed by the RO reveal that the 
mandate of the January 2004 Remand has been fulfilled with 
respect to the issue of entitlement to an original ratings 
greater than 10 percent.  Stegall v. West, 11 Vet. App. 268 
(1998).

The issue of entitlement to service connection for dental 
trauma for purposes of entitlement to VA dental treatment was 
not addressed by the RO in accord with the mandate of the 
January 2004 Remand.  The RO did note that "under the 
provisions of 38 C.F.R. § 4.419 [sic], treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease, and Vincent's stomatitis are 
not disabling conditions, and may be service-connected solely 
for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment."  The RO did 
not make that determination as required by the January 2004 
Remand.  Additionally, the RO failed to adjudicate whether 
the veteran's facial scars should assigned a separate rating 
as instructed by the January 2004 Remand.  Therefore, these 
issues are remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran sustained a head injury in service in July 
1983.  

3.  The veteran is currently service-connected for residuals 
of the trauma sustained in July 1983 including post-traumatic 
stress disorder (PTSD), headaches, a vision disorder to 
include sensitivity to light, residuals of multiple head 
trauma - status post cerebral concussion and left zygoma 
fracture, and residuals of a fracture to the right mandible.

4.  The evidence of record does not show any further dental 
symptomatology, to include loss of teeth, not already 
service-connected, that was caused or made worse due to the 
trauma incurred in active service.

5.  There is no competent medical evidence to show that the 
veteran has further chronic residuals of a mouth injury 
beyond those currently service-connected.
 
6.  The veteran's trigeminal neuralgia is characterized by 
periodic pain and hypoesthesia.

7.  The veteran's service-connected residuals of a mandible 
fracture are manifested by an inter-incisal range of motion 
of the jaw of 37 to 39 mm and a range of lateral excursion of 
greater than 4 mm.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
dental disorder, for the purposes of compensation, have not 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.381, 4.150 (2003).

2.  The schedular criteria for an initial disability 
evaluation greater than 10 percent for trigeminal neuralgia 
as a residual of multiple head trauma have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.124a, Diagnostic Code 8205 (2003).  

3.  The criteria for a rating greater than 10 percent for 
residuals of fracture of the mandible have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.150, 
Diagnostic Code 9905 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its expanded duties to notify and assist the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  

In a Precedent Opinion dated in December 2003, the VA General 
Counsel found that the duty to notify provisions of 
38 U.S.C.A. § 5103 are not applicable to issues arising from, 
or "downstream" from, the grant of service connection such 
as claims for an earlier effective date or disagreement with 
the initial rating of a newly service-connected disability.  
See Vet. Aff. Op. Gen. Couns. Prec. 8-2003, VAOPGCPREC 8-
2003, 2003.  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board. 38 U.S.C.A. § 7104(c) (West 2002).  The 
Board finds that despite the holding of the General Counsel 
that the VA has met the VCAA's expanded duties to notify and 
assist the veteran in his appeal for original disability 
ratings greater than 10 percent for the service-connected 
residuals of multiple head trauma with concussion and 
fractured zygoma and for residuals of mandible fracture as 
outlined below.

In October 2002 and February 2004 letters, the RO notified 
the veteran of the information and evidence needed to 
substantiate and complete his claim, and of what part of that 
evidence was to be provided by him and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  These letters also 
contained language in effect advising the veteran to submit 
or identify any evidence that he believed would help the RO 
decide his claim.  See Pelegrini v. Principi, 17 Vet. App. 
413 (2004), cf. VA O.G.C. Prec. Op. No. 1-2004.

Here, the Board acknowledges that these VCAA notice letters 
were provided to the veteran long after the initial 
adjudication of his claim in March 1996.  In a recent 
decision, the U.S. Court of Appeals for Veterans Claims 
(Court) expressed the view that a claimant is entitled to 
VCAA notice prior to initial adjudication of the claim.  
Pelegrini, 17 Vet. App. at 420-421.  In this case, however, 
it is obvious that the RO could not have provided the VCAA 
notice prior to the initial adjudication because that 
adjudication took place more than four years prior to the 
enactment of the VCAA and the promulgation of its 
implementing regulations.

Regardless, the Board finds that the veteran was not 
prejudiced by the post-initial adjudication VCAA 
notification.  Throughout the course of this longstanding 
appeal, the veteran has been repeatedly advised of the 
evidence of record and the applicable rating criteria.  The 
Board, subsequent to the enactment of the VCAA, has twice 
remanded the veteran's claims for compliance with the 
expanded duties to notify and assist.  The reasons for the 
initial denial of the veteran's appeal were fully explained 
in the July 1999 Board decision, that although vacated by the 
Court in May 2001, remain a matter of record.  The veteran 
has continued to submit or identify additional evidence in 
support of his appeal and that evidence was duly considered 
by the RO.  Indeed, in the May 2003 and June 2004 
Supplemental Statements of the Case, the RO indicated that it 
had again reviewed the veteran's claims folders in their 
entirety.  Thus, the Board finds that the veteran received 
the same benefit of the RO's full consideration of all the 
evidence of record, as he would have received had he received 
the VCAA notice prior to initial adjudication.  Moreover, the 
Board notes that the effective date of any award based on 
additional evidence would have been fixed in accordance with 
the claim that was the subject of the initial adjudication.  
38 C.F.R. § 3.156(b) (2003) (new and material evidence 
received prior to the expiration of the appeal period, or 
prior to the appellate decision, if a timely appeal has been 
filed, will be considered as having been filed with the 
claim, which was pending at the beginning of the appeal 
period); see also 38 C.F.R. § 3.400(q)(1) (2003) (providing 
that when new and material evidence is received within the 
appeal period, the effective date will be set as if the prior 
denial had not been made).  For the reasons set forth above, 
the Board finds that VA has fully satisfied its notification 
duties to the veteran and that he has not been prejudiced by 
any post-initial adjudication notification.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in obtaining evidence needed to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  Consistent with this duty, the Board remanded the 
matter in May 2002 and January 2004 to obtain additional 
records as well as VA examination reports.  The RO has 
complied with the Board's remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).  It is also noted that the 
veteran's service department medical records are on file, as 
are all identified and available relevant post-service 
clinical records.  38 U.S.C.A. § 5103A(c) (West 2002); 
38 C.F.R. § 3.159(c)(1) - (3) (2003).  There is no indication 
of outstanding records, nor is there a need for another VA 
medical opinion, given the thoroughness of the examination 
reports recently obtained by the RO.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  For the 
foregoing reasons, the Board concludes that VA's duties to 
assist the veteran have been fulfilled.

Factual Background

Medical records dated July 1983, from Sparks Regional Medical 
Center detail the initial treatment received by the veteran 
for trauma received when he was involved in an altercation.  
He was reported to have been struck four times with whiskey 
bottle.  At the hospital, he underwent a closed reduction of 
a fractured mandible with application of arch bars and wire 
fixation of an alveolar fracture of the four mandibular 
incisors.  He also had a Gilles' open reduction of the 
zygomatic arch and exploration, debridement, and repair of a 
two-inch laceration on the left check, a one-inch laceration 
of the left temple and a one-inch laceration of the lip.

Service dental records show subsequent follow-up care and 
post service private medical records from Sparks Regional 
Medical Center reveal complaints of headaches but no reports 
of TMJ or trigeminal neuralgia related pain.

A private CT scan of the veteran's head, dated in July 1989, 
noted that the bony structures appeared normal.

Review of the post service VA treatment records reveals 
period dental treatment has been provided to the veteran.  
The majority of the dental treatment is directed at routine 
dental care and chronic gingivitis and periodontal disease.  

The veteran was noted to have possible trigeminal neuralgia 
in June 1995, based on complaints of shooting pains in the 
left temporal region that lasted 4 to 5 seconds and happened 
four to five times per day.

In April 1996 he was again treated for these pains.  He 
requested ibuprofen for the pain.  Cranial nerves II through 
XII were grossly intact.  At that time he began treatment and 
eventual surgery for a non-service-connected thyroglossal 
duct cyst.

The veteran underwent a VA dental examination in March 1998.  
He complained of subluxation of the right TMJ.  He had 
generalized oral dental alveolar pain associated with his 
periodontally involved teeth.  The veteran reported that he 
lost his lower anterior teeth following the altercation as 
the result of his teeth being loosened.  He also reported 
that his mandibular central incisors were fractured and his 
crowns were a result of the injury.  He also reported that 
his bite had changed since his altercation as a result of the 
multiple missing teeth and the subsequent prosthodontic 
rehabilitation.  He denied facial numbness.

The veteran's inter-incisal opening was 42 mm plus with a 
normal lateral and protrusive excursive movements.  The right 
and left mandibular condylar heads subluxated out of the 
glenoid fossae.  There was a palpable opening click 
associated with the left TMJ.  There was generalized gingival 
recession with marginal gingiva inflammation.  Teeth #1, #3, 
#4, #12, #16, #17, #33, #34, #35, #35, #26, #30, #31, #32 
were missing.  The central incisors had been restored with 
crowns and there was a three-unit bridge replacing tooth #19.  
There was generalized alveolar bone loss with periodontal 
depths of approximately 3-4 medical.  There was no 
radiographic evidence of substantial condyle or mandibular 
body deformities.  Cranial nerves II through XII were grossly 
intact.  There was substantial muscle mastication tenderness.

The veteran underwent a VA neurological examination in April 
1998.  He was noted to complain, in pertinent part of 
neuralgic pains of the trigeminal nerve (trigeminal 
neuralgia).  The veteran reported that he had sharp shooting 
pains in the left temporal region originating from the angle 
of the jaw and shooting to the posterior auricular area.  
There pains lasted for one to five seconds and were of 
excruciating intensity.  Examination revealed an area of 
hypoesthesia involving the left malar eminence over which 
there were several well-healed scars.  There was mild facial 
asymmetry.  He noted complaints of hypoesthesia on the left 
malar eminence and left cheek that were probably the result 
of traumatic damage and scarring in the area.  The examiner 
noted that the veteran probably had a compression or 
traumatic injury to the trigeminal nerve resulting in 
trigeminal neuralgia that had been generally responsive to 
Tegretol treatment.  

The veteran's claims folder was returned to the VA 
neurological examiner in June, November, and December 1998.  
The veteran was noted to have a static trigeminal neuropathy 
due to the traumatic injury.  The neuropathy was noted to be 
unchanged for many years.  

A September 1998 addendum to the March 1998 VA dental 
examination noted that there was little objective evidence of 
a substantial alteration in jaw function.  Prosthodontic 
replacement of the missing dentition would totally restore 
the masticating function of the natural dentition.  

VA treatment records indicate the veteran had a colostomy in 
February 1999 for ruptured diverticulitis and a craniotomy in 
August 1999 to repair an aneurysm, both unrelated to the 
service-connected residuals of the 1983 head trauma.  
Treatment records indicate the veteran suffered pain as a 
residual from both of these surgeries.  None of the treatment 
records indicate that prescribed pain medication is directed 
at any identified residual of the veteran's 1983 head trauma.
 
A VA neurological examination was performed in January 2003.  
The majority of the examiner's findings were directed at the 
veteran's complaints of headaches, which are not at issue at 
the present time.  On cranial nerve examination, well-healed 
scars from the veteran's facial surgical site were noted.  No 
abnormalities of the nerves were noted. 

The veteran was provided a VA dental examination in March 
2003.  At that time, the examiner noted his review of the 
veteran's claims folder.  The examiner noted the veteran's 
trauma to the left side of the face in 1983.  He was noted to 
have sustained a fractured left zygoma and a fractured left 
mandible.  The veteran was treated with internal fixation in 
which the maxilla and mandible were wired together for 
approximately eight weeks.  As a result of the injury, the 
veteran lost several teeth and had damage done to several 
others.  After discharge in February 1984, the veteran had 
extensive dental treatment done that included maxillary 
anterior crown and a permanent bridge replacing missing lower 
left first molar.  Teeth #4, #13, #23, #24, and #25 were 
extracted in December 1997 because of advanced periodontal 
disease.  The veteran had been receiving general maintenance 
care in replacement of mandibular missing teeth with a 
removable dental prosthesis.

On examination the veteran's inter-incisal opening was 
approximately 37 mm with the lateral excursive movement of 
approximately 10 mm.  Upon opening and closing, the right and 
left mandible heads subluxated out of the glenoid fossa.  
There were audible popping, clicking or TMJ noises associated 
with wide opening and closing.  There was no apparent 
discomfort or tenderness of the muscles of mastication.  
There was no radiographic evidence of pathology associated 
with the condyles or mandibular fracture sites.  The missing 
teeth were numbers #1, #3, #4, #13, #16, #17, #19, #23, #24, 
#25, #26, #30, #31 and #32.  There was no apparent discomfort 
or tenderness of the muscles of mastication.  The veteran had 
periodontal pocket depth range from 3-5 mm around the mouth 
with generalized gingival recession and was classified as 
moderate periodontal disease.  In February 2001, the veteran 
was noted to have received a lower removable dental 
prosthesis restoring mastication to a satisfactory condition.

The examiner concluded that there was documented evidence of 
trauma and injury resulting in zygoma and mandibular 
fracture.  There was evidence of loss of teeth, but no loss 
of bone or tissue or the maxilla, mandible, or hard palate.  
He found definite evidence of subluxation of the right and 
left mandible while wide opening and discomfort associated 
with clicking, and associated moderate pain.  The examiner 
found that there was a loss of masticatory function because 
of unsatisfactory lower removable dental prosthesis, although 
this was not reflected in his notes of the examination.  
Finally he noted moderate alveolar bone loss due to gingival 
recession.  He concluded that the veteran's dentition 
appeared in good repair at that time.  

In February and June 2003, VA treated the veteran for chronic 
gingivitis and moderate periodontitis.  In May 2003, the 
veteran was provided with a dental crown.  In July 2003, 
restorative procedures were performed on unspecified dental 
caries.  There was no change to the veteran's dental status 
during a teeth cleaning in October 2003.  The most recent 
treatment records indicate the veteran presented with a 
broken lingual cusp, which was repaired in April 2004.  

The veteran was afforded a VA dental examination in March 
2004.  The examiner noted the veteran's in service multiple 
facial trauma consisting of a mandibular alveolar fracture of 
mandibular incisors, fracture of the right parasymphysis of 
the mandible, fracture of the left zygoma, and multiple 
facial lacerations.  The examiner noted that treatment 
consisted of a closed reduction of the fractured mandible 
with the application of arch bars and lateral fixation, 
lateral fixation of the alveolar fracture and lateral 
fixation for mandibular incisors that were severely loosened 
by trauma, and open reduction of left zygomatic arch, and 
debridement and repair of the lacerations on the left cheek, 
left temple, and lower lip.  

The examiner reviewed pantographic X-ray examination taken 
upon entering service in February 1981.  This showed teeth 
#1, #3, #16, #17, #19, #31, and #32 were missing while the 
remaining teeth had multiple caries.  Records showed that 
tooth #30 was extracted in June 198[3], it was mentioned at 
the time of treatment that the prognosis for the four 
loosened mandibular incisors was poor.  Internal fixation, 
arch bars, and wires were in place for approximately eight 
weeks.  After discharge in February 1984, the veteran had 
extensive dental treatment done in Georgia that included 
maxillary clamps for damage of central incisors and a 
permanent ridge replacing a lower first molar.  This dental 
treatment was done at the government's expense.  The veteran 
was first seen at the Lexington VA Emergency Dental Service 
on an emergency basis in December of 1997 for extraction of 
teeth #4, #13, #23, #24, and #25.  These teeth were extracted 
because of advanced periodontal disease.  The veteran had 
been followed on a routine basis at Lexington VAMC since 
October 1999.

On examination, the inter-incisal opening was approximately 
39 mm with right and left lateral excursive movement of 10 - 
12 mm.  Upon opening and closing both right and left condyle 
heads subluxated out of the glenoid fossa.  There were 
audible popping, clicking or TMJ noises associated with wide 
opening and closing.  The veteran reported occasional 
discomfort/pain in the left TMJ and muscle tenderness on the 
left side.  On the day of the examination, there was no 
apparent discomfort or tenderness of these muscles.  There 
was no radiographic evidence of pathology associated with the 
condyles or mandibular fracture sites.  At present the 
veteran's missing teeth were #1, #3, #4, #13, #l6, #17, #19, 
#23, #24, #25, #26, #30, #31, and #32.  Periodontal pockets 
ranged from 3-5 mm around the mouth with generalized gingival 
recession, classified as moderate periodontal disease.  In 
February 2001, the veteran received a lower removable dental 
prosthesis restoring mastication to a satisfactory condition.  
There was no loss of speech capabilities.  The examiner noted 
that the veteran's facial scars would not be considered 
disfiguring.

The examiner concluded that there was documented evidence of 
trauma resulting in zygoma and mandibular fracture.  He found 
that at that time there was no clinical or radiographic 
pathology present as a result of the head and facial trauma.  
He found no apparent loss of teeth due to trauma, although 
the four mandibular incisors were severely compromised due to 
the trauma with a poor prognosis at the time of initial 
surgery.  The veteran's maxillary central incisors were 
loosened and fractured due to trauma.  He noted that there 
was radiographic evidence of missing teeth prior to the 
trauma.  He found no evidence of loss of bone or tissue of 
maxilla, mandible or hard palate.  

The examiner noted the inter incisal opening to be 
approximately 39 mm with lateral excursive movements of 10-
12 mm.  He did find definite evidence of subluxation of the 
right and left mandible while opening and closing and 
associated discomfort with the left TMJ and muscles of 
mastication.  He found that the veteran's occlusion and 
mastication function were restored satisfactorily.  There was 
moderate alveolar bone loss and gingival periodontitis, but 
the veteran's dentition appeared in good repair at that time.

The veteran also underwent a VA neurological examination in 
March 2004.  The examiner noted that the cranial nerves II-
XII were entirely within normal limits, although he tended to 
have increased sensitivity to pain over the scar over the 
left zygoma.  He noted that sensory exam was intact to 
primary and cortical modalities except as noted over the 
face.  The examiner noted the veteran's CT scan of the head 
without contrast performed in March 2004 showed a left 
frontal craniotomy, but was otherwise negative with no 
evidence of maxillofacial fracture.  He concluded that the 
veteran had an unremarkable neurological exam with no 
evidence of focal disease other than a small area of 
increased sensitivity to pain over the left cheek.

The veteran finally underwent a VA scars examination in March 
2004.  The veteran's history was reviewed.  The veteran 
stated that he had some crepitus and pain in the left 
temporomandibular joint sometimes.  He felt like his teeth 
came together good.  He denied any drainage or evidence of 
any infection.  The veteran admitted some left-sided facial 
pain but stated that he has more pain over the temple region 
from his craniotomy that was performed for an AV 
malformation.  He did not have significant pain over the 
zygomatic area or the mandible.  He did state that the 
temporomandibular joint has some crepitus and occasionally 
locks in some way. He was able to get this loosened and back 
up on his own and tolerated things fairly well.  He was on 
pain medications for a number of different things in addition 
to some facial pain.  He denied any flare up of bony problems 
in this region.  There was no current infection and there 
were no braces or corrective devices that were helpful.

On physical examination the veteran's temporal fossa was 
somewhat hollowed.  This was noted to be likely the result of 
the craniotomy that the veteran had and was not related to 
his in service injury.  The zygomatic arch was well projected 
with no step-offs or palpable abnormalities in this area.  
Extraocular movements were good with no subjective visual 
impairment.  The infraorbital rim is intact and lateral lobe 
of the wall appears intact with no step-offs or bony 
deformities.  The occlusion appeared to be class I, although 
the veteran was missing quite a few teeth.  The mandible had 
a good range of motion with only a small amount of crepitus 
over the TMJ joints bilaterally.  There appeared to be no 
shortening of the heights of the mandibular ramus on that 
side.  On range of motion testing, the veteran had greater 
than 40 mm inter-incisal distance; however, there was pain 
elicited on exam.  The veteran did have some scars on his 
face.  He had a 5 cm scar over the left periauricular area, 
that was well healed and the scar was medically acceptable.  
He also had a 3 cm scar in the left lateral brow position.  A 
Panorex film was reviewed as well as a CT scan of the face 
and sinuses.  The Panorex revealed no evidence of any 
mandibular fracture or hardware.  The condyles look 
adequately placed bilaterally and the examiner did not think 
the veteran had had a condylar fracture, as the condyle would 
not be in as good position as it was.  The CT scan of the 
maxillofacial region revealed a cleft from the previous brain 
aneurysm/AV malformation surgery.  But the maxillofacial 
skeleton was in good condition with no evidence of surgery, 
i.e. no plates, screws, wires, etc.  The veteran's sinuses 
were well aerated and his face had a symmetric appearance.

In conclusion, the examiner found it was more likely than not 
that the patient did not suffer any facial fractures in 
service but believed that a facial soft tissue injury was 
what had occurred and this was adequately repaired with good 
cosmetic results. The patient had good jaw function and no 
evidence of disease with the mandible itself.

Service Connection

Law and Regulation - General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b) (2003); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2003).  The 
VCAA has eliminated the well-grounded claim requirement; 
however, the claimed disability or disease must still be 
shown to exist by a medical diagnosis.  Further, a medical 
nexus must still be established between the claimed 
disability and an injury or disease incurred in service, or 
otherwise due to a service-connected disability.  Evidence 
that relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  

Law and Regulation - Dental Claims

Disability compensation and VA dental treatment may be 
provided for certain specified types of service-connected 
dental disorders.  For other types of service-connected 
dental disorders, the claimant may receive treatment only, 
and not compensation.  See 38 U.S.C.A. § 1110, 1131, 1712; 
38 C.F.R. §§ 3.381, 4.150, 17.161.

The types of dental disorders that may be compensable include 
irreplaceable missing teeth and disease or damage to the jaw.  
38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2002).  The 
medical and dental records do not indicate that the veteran 
has irreplaceable missing teeth, as examination has confirmed 
that dentures have replaced his missing teeth.

The veteran has established service connection for residuals 
of a fracture to the right mandible currently rated 10 
percent disabling under DC 9905 for limitation of motion of 
temporomandibular articulation.  There is no competent 
medical evidence of any other dental or oral disorder 
compensable under the DCs 9900-9916.  See 38 C.F.R. § 4.150.  
Therefore, he is not eligible for service-connected 
compensation for any other dental disorder.

In conclusion, considering all the entire record, the Board 
finds that the preponderance of the evidence is against 
service connection for any other dental disorder beyond 
residuals of a fracture to the right mandible.  38 U.S.C.A. 
§§ 1110, 1131; 5107 (West 2002); 38 C.F.R. §§ 3.381, 4.150 
(2003).  

Increased Rating

Law and Regulation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2003).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The appeal being from the initial ratings assigned upon 
awarding service connection, the entire body of evidence is 
for equal consideration. Consistent with the facts found, the 
rating may be higher or lower for segments of the time under 
review on appeal, i.e., the ratings may be "staged." 
Fenderson v. West, 12 Vet. App. 119 (1999); cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where an increased rating 
is at issue, the present level of the disability is the 
primary concern).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  
In determining a rating for a disability, the Board may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As a result, the 
Board will only address medical records insofar as they 
pertain to the relevant rating criteria.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Rating Criteria

The service-connected residuals of the veteran's 1983 
injuries currently under consideration are residuals of 
multiple head trauma, status post cerebral concussion and 
left zygoma fracture - rated under DC 8205 for neuralgia to 
the trigeminal nerve, and residuals of a fracture to the 
right mandible - rated under DC 9905 for limitation of motion 
temporomandibular articulation.

Residuals of Multiple Head Trauma, Status Post Cerebral 
Concussion and Left Zygoma Fracture

As noted the residuals of the multiple head trauma, status 
post cerebral concussion and left zygoma fracture are 
currently rated under DC 8205 as neuralgia to the trigeminal 
(fifth) nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8205.  
The 10 percent evaluation currently in effect contemplates 
the presence of a moderate incomplete paralysis of the 5th, 
which is to say, trigeminal cranial nerve.  A 30 percent 
evaluation would require demonstrated evidence of severe 
incomplete paralysis of that same nerve.  38 C.F.R. § 4.124a 
and Part 4, Code 8205 (2003).  

The objective medical evidence of record reveals that the 
veteran's trigeminal neuralgia has been described as stable 
for many years.  Symptoms consist of periodic pain that 
travels to the veteran's temporal area and hypoesthesia.  
Motor and sensory functions of all cranial nerves are 
uniformly found to be within normal limits.

Based on the above findings, the Board cannot find that the 
evidence supports an initial disability rating greater than 
the 10 percent evaluation currently in effect for the 
veteran's service-connected trigeminal neuralgia.  

More specifically, at present, there exists no credible 
evidence that the disability results in more than a moderate 
incomplete paralysis of the trigeminal nerve on the left side 
of the veteran's face.  Incomplete severe paralysis or 
complete paralysis of the fifth trigeminal nerve was not 
shown upon objective examination.  Under such circumstances, 
a higher initial evaluation is not in order.

In reaching the above determination, the Board does not wish 
to minimize symptomatology (including numbness and periodic 
pain) attributable to the veteran's service-connected 
injuries, including impairment of the veteran's 5th 
trigeminal nerve.  However, the veteran is currently in 
receipt of separate evaluations for his TMJ disorder (based 
on the residuals of a mandible fracture), PTSD, headaches, 
and a vision disorder.  Such symptoms may not be considered 
in the evaluation of the veteran's symptomatology arising 
from neuralgia of the 5th (trigeminal) facial nerve. 

Residuals of Fracture to the Right Mandible

As noted the veteran's residuals of a fracture to the right 
mandible are rated as a TMJ disability, on the basis of 
limitation of motion of temporomandibular articulation.  
38 C.F.R. § 4.150, Diagnostic Code 9905.  Under this 
provision, limited motion of the inter-incisal range from 31 
to 40 mm warrants a 10 percent evaluation, from 21 to 30 
warrants a 20 percent evaluation, from 11 to 20 mm warrants a 
30 percent evaluation, and from 0 to 10 mm warrants a 40 
percent evaluation.  Limited motion of the range of lateral 
excursion from 0 to 4 mm warrants a 10 percent evaluation.  
Ratings for limited inter-incisal movement shall not be 
combined with ratings for limited lateral excursion.  
38 C.F.R. § 4.159, Code 9905 (2003).  

In evaluating a service-connected disability involving a 
joint, the Board must consider functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Diagnostic codes pertaining to range of motion do 
not subsume 38 C.F.R. § 4.40 and § 4.45, and the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  

VA examination findings show that the veteran does not have 
limitation of motion that meets the criteria for an 
evaluation at any point during the appeal period greater than 
10 percent.  The smallest measured opening was noted to be 37 
mm.  The veteran has most recently been noted to have good 
jaw function examiner specifically noted that there was no 
evidence of weakness in the muscles of mastication.  The 
veteran has been noted to have crepitus over both TMJs and 
his jaw is noted to sublux.  However, he has not been found 
to have any loss of masticatory function due to the residuals 
of the injury to the mandible.

While the veteran reports pain on chewing certain foods, 
there was no objective evidence to show that pain on use of a 
joint or during flare-ups results in additional functional 
limitation due to pain to the extent that the TMJ disability 
would warrant an evaluation greater than 10 percent under the 
applicable limitation of motion codes.  DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.  All 
findings have been well above the 30 mm required for a 20 
percent disability rating.  There is no other evidence on 
file that would contradict the findings on the multiple 
dental examination reports made over the last six years- the 
veteran has not sought treatment for any TMJ disorder, nor 
has any disorder or limitation of function of the veteran's 
jaw been noted in the veteran's many VA dental treatment 
records.

Thus, considering all the evidence, the Board finds that a 
higher compensable rating is not warranted for the veteran's 
service-connected residuals of a fracture to the right 
mandible.  The medical evidence does not show limitation of 
motion of the temporomandibular articulation to the degree 
required for a rating greater than 10 percent.  

In reaching this and other conclusions above, the Board notes 
that there is additionally a lack of evidence regarding an 
exceptional or unusual disability picture with related 
factors such as marked interference with employment or 
frequent periods of hospitalization so as to warrant referral 
of this case to appropriate VA officials for consideration of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2002).  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

Additionally, full consideration has also been given to the 
requirement of 38 C.F.R. § 4.3 to resolve any reasonable 
doubt regarding the current level of the veteran's disability 
in the veteran's favor, however, the medical evidence in this 
case does not create a reasonable doubt regarding the current 
level of his disability.  Thus, the reasonable doubt doctrine 
does not apply.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

ORDER

1.  Entitlement to service connection for a dental disorder, 
other than residuals of a fractured right mandible, for 
compensation purposes is denied.

2.  Entitlement to an initial disability evaluation greater 
than 10 percent for trigeminal neuralgia, residuals of 
multiple head trauma with concussion and fractured zygoma is 
denied.

3.  Entitlement to an initial evaluation greater than 10 
percent for residuals of a fracture to the right mandible is 
denied.


REMAND

Unfortunately, the Board's review of the claims reveals that 
another remand of this matter to the RO is required, even 
thought it will, regrettably, further delay a decision on the 
claim on appeal.  

In this case, the veteran appears to be seeking compensation 
and/or medical treatment for conditions resulting from his 
in-service dental injury.  As noted above, in January 2004, 
the Board remanded this case to the RO to correct procedural 
deficiencies.  As part of the remand, the Board directed the 
RO to issue an SSOC reflecting consideration of the evidence 
relevant to service connection for purposes of dental 
treatment, the applicable laws and regulations, and the 
reasons that the RO relied on in making its determination.  
See 38 C.F.R. § 19.29 (2003). 

Review of the record reveals that, although the RO provided 
the veteran with an SSOC in June 2004, this SSOC did not 
include citation to or discussion of the legal authority 
relevant to establishing service connection for purposes of 
dental treatment-38 C.F.R. § 17.161-nor did it address the 
merits of a claim for service connection for purposes of 
dental treatment.  Although the veteran has received 
extensive and continuous dental treatment at government 
expense, there is no rating action establishing service 
connection for purposes of dental treatment.

A remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  As the RO has not fully 
complied with the instructions in the Board's prior remand, 
the claim must be returned to the RO for such compliance.  

While the Board regrets the delay inherent in remanding the 
veteran's claim again, the Board also points out that, to 
ensure that the veteran's procedural rights are protected 
insofar as him being given adequate notice of the criteria 
for a grant of service connection for purposes of dental 
treatment, and the opportunity to present argument and 
evidence on this issue, RO consideration of the legal 
authority governing service connection for purposes of dental 
treatment, in the first instance, is indicated.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  

In considering the veteran's entitlement to service 
connection for purposes of dental treatment, the RO should 
undertake any appropriate notification and/or development 
action required by the VCAA and its implementing regulations.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).

Finally the Board notes that the January 2004 Remand directed 
the RO to consider all separate and distinct pathology 
involving the veteran's residuals of head trauma be 
distinguished from one another and if necessary be 
adjudicated separately and assigned separate ratings.  The 
residuals of the multiple head trauma, status post cerebral 
concussion and left zygoma fracture are currently only rated 
under DC 8205 as neuralgia to the trigeminal nerve.  The 
Board also notes that the veteran has visible scarring 
resulting from the lacerations.  These should be rated 
separately, because they do not violate the anti-pyramiding 
provision of 38 C.F.R. § 4.14 (2003), as an evaluation of the 
"same disability" or the "same manifestation" under 
various diagnoses.  The Court held in Esteban v. Brown, 
6 Vet. App. 259 (1994), that for purposes of determining 
whether the appellant is entitled to separate ratings for 
different problems or residuals of an injury, such that 
separate evaluations do not violate the prohibition against 
pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other two 
conditions.  The Board finds that the veteran's scars may be 
rated under symptomatology that is not duplicative of 
symptomatology associated with trigeminal neuralgia.  Review 
of the SSOC dated in June 2004 does not reveal any 
consideration of a rating properly assignable to the 
veteran's facial scarring.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The AMC/RO must review the claims 
file to ensure compliance with all 
notification and development actions 
required by the VCAA and its implementing 
regulations.  In particular, the AMC/RO 
should ensure that the notification 
requirements and development procedures 
set forth in 38 U.S.C.A. §§ 5103 and 
5103A, as well as 38 C.F.R. § 3.159, and 
any other applicable legal precedent, 
relative to the issue of entitlement 
service connection for a dental disorder 
for purposes of receiving dental 
treatment and relative to a compensable 
evaluation for facial scars.  In this 
regard, the veteran and his 
representative should be apprised of 
which information and evidence, if any, 
that he is to provide and which 
information and evidence, if any, VA will 
attempt to obtain.  The claimant should 
also be requested to provide any evidence 
in his possession that pertains to his 
claims.  

2.  After completing any additional 
notification and/or development action 
deemed warranted, the AMC/RO should 
adjudicate the issues on appeal, to 
include specific discussion of whether 
service connection for a dental disorder, 
for purposes of receiving VA compensation 
or outpatient dental treatment, is 
warranted, and whether a compensable 
rating for facial scars is warranted, in 
light of all pertinent evidence and legal 
authority.  The AMC/RO must document its 
specific consideration of 38 C.F.R. 
§ 17.161 (2003).  

3.  If the benefits sought on appeal 
continue to be denied, the AMC/RO should 
furnish to the veteran and his 
representative an appropriate SSOC that 
includes citation to all additional legal 
authority considered, along with clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

4.  To help avoid future remand, the 
AMC/RO must ensure that all requested 
actions have been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall (cited to 
above).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



